Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  155478 & (101)                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SEBASTIAN KUHLGERT, Conservator of                                                                       Joan L. Larsen,
  ELISABETH OSTENDORF,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                SC: 155478
                                                                   COA: 332442
                                                                   Ct of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY and BOARD
  OF TRUSTEES OF MICHIGAN STATE
  UNIVERSITY,
           Defendants,
  and
  UNITED EDUCATORS,
           Intervening Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 17, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2017
         t0329
                                                                              Clerk